Exhibit 10.1

FIRST AMENDMENT

 

 

 

          FIRST AMENDMENT, dated as of February 2, 2006 (this “First
Amendment”), to the Amended and Restated Employment Agreement, dated as of March
11, 2005 (the “Agreement”), between SIRIUS SATELLITE RADIO INC., a Delaware
corporation (the “Company”), and JAMES E. MEYER (the “Executive”).

WITNESSETH:

          WHEREAS, the Company and the Executive jointly desire to amend certain
provisions of the Agreement in the manner provided for in this First Amendment;

          NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
premises contained herein, the Company and the Executive hereby agree as
follows:

          1. Amendment of Section 3 (Term) of the Agreement. Section 3 of the
Agreement is hereby amended by deleting “April 16, 2006” and substituting in
lieu thereof “April 16, 2007.”

          2. Amendments of Section 4 (Compensation) of the Agreement. (a)
Section 4(a) of the Agreement is hereby amended by deleting the figure
“$540,750” and substituting in lieu thereof “$800,000.”

          (b) Sections 4(d) of the Agreement is hereby amended by deleting the
sixth sentence thereof and substituting in lieu thereof the following:

 

 

 

“So long as the Executive has performed his obligations under this Agreement, if
annual bonuses are awarded by the Board to executive officers of the Company
with respect to the year ending December 31, 2007, the Executive shall be
entitled to a bonus (pro rated to reflect the number of days in 2007 in which
the Executive was an employee of the Company) for the year ending December 31,
2007.”

          3. Amendment of Section 11 (Consulting Agreement) of the Agreement.
The Agreement is hereby amended by deleting Section 11 thereof, and substituting
in lieu thereof the following:

 

 

 

          “11. Consulting Agreement. So long as this Agreement has not been
terminated by the Company or the Employee pursuant to Section 6, and the
Employee has complied with his obligations under this Agreement in all material
respects, on April 15, 2007, the Company shall offer the Employee a consulting
agreement. Such consulting agreement will expire on April 16, 2008. The Company
shall agree to pay the Employee’s reasonable out-of-pocket expenses associated
with the performance of his direct obligations under such consulting agreement,
but shall not be entitled to any cash compensation from the Company during the
term of such consulting agreement. As sole


--------------------------------------------------------------------------------



2

 

 

 

consideration for the services performed by the Employee under such consulting
agreement, the Company shall permit any stock options held by the Employee to
continue to vest and be exercisable during the term of such consulting
agreement. Such consulting agreement shall be in form and substance acceptable
to the Company in all other respects.”

          4. Stock Options and Restricted Stock Units. (a) On the date hereof,
the Company shall grant to the Executive an option to purchase 1,350,000 shares
of the Company’s common stock, par value $.001 per share (the “Common Stock”),
at an exercise price of $5.54 per share, the closing price of the Common Stock
on the Nasdaq National Market on the date hereof. Such options shall be subject
to the terms and conditions set forth in the Option Agreement attached to this
First Amendment as Exhibit A.

          (b) So long as the Agreement has not been terminated by the Company or
the Executive pursuant to Section 6 of the Agreement, and the Executive has
complied with his obligations under the Agreement in all material respects, on
April 15, 2006, the Company shall grant to the Executive 300,000 restricted
stock units. Such restricted stock units shall be subject to the terms and
conditions set forth in the Restricted Stock Unit Agreement attached to this
First Amendment as Exhibits B.

          5. No Other Amendments. Except as expressly amended, modified and
supplemented by this First Amendment, the provisions of the Agreement are and
shall remain in full force and effect.

          6. Governing Law. This First Amendment shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

          7. Counterparts. This First Amendment may be executed in counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

          8. Entire Agreement. This First Amendment represents the entire
agreement of the Company and the Executive with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the parties hereto relative to the subject matter hereof not expressly set
forth or referred to herein.

--------------------------------------------------------------------------------



3

          IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

 

 

 

 

 

 

SIRIUS SATELLITE RADIO INC.

 

 

 

By:

/s/ 

John H. Schultz

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

John H. Schultz

 

 

 

 

Senior Vice President,

 

 

 

 

Human Resources

 


 

 

 

 

 

 

 

 

 

/s/ James E. Meyer

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

James E. Meyer

 

 


--------------------------------------------------------------------------------



4

Exhibit A

THIS OPTION HAS NOT BEEN REGISTERED UNDER STATE OR FEDERAL
SECURITIES LAWS. THIS OPTION MAY NOT BE TRANSFERRED EXCEPT
BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.

AMENDED AND RESTATED SIRIUS SATELLITE RADIO
2003 LONG-TERM STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

          THIS STOCK OPTION AGREEMENT (this “Agreement”), dated as of February
2, 2006, between SIRIUS SATELLITE RADIO INC., a Delaware corporation (the
“Company”), and JAMES E. MEYER (the “Employee”).

          1. Grant of Option; Vesting. (a) Subject to the terms and conditions
of this Agreement and the Amended and Restated Sirius Satellite Radio 2003
Long-Term Stock Incentive Plan (as amended, the “Plan”), the Company hereby
grants to the Employee the right and option (this “Option”) to purchase up to
one million three hundred and fifty thousand (1,350,000) shares (the “Shares”)
of common stock, par value $0.001 per share, of the Company at a price per share
of $5.54 (the “Exercise Price”). This Option is not intended to qualify as an
Incentive Stock Option for purposes of Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”). In the case of any stock split, stock dividend
or like change in the Shares occurring after the date hereof, the number of
Shares and the Exercise Price shall be adjusted as set forth in Section 4(b) of
the Plan.

          (b) Subject to the terms and conditions of this Section 1(b), the
Shares shall vest and be exercisable as follows:

 

 

 

          (i) three hundred thirty seven thousand five hundred (337,500) Shares
shall vest and become exercisable on February 2, 2007 if the Employee continues
to be employed by the Company on February 2, 2007;

 

 

 

          (ii) three hundred thirty seven thousand five hundred (337,500) Shares
shall vest and become exercisable on February 2, 2008 if the Employee continues
to be employed by the Company on February 2, 2008;

 

 

 

          (iii) three hundred thirty seven thousand five hundred (337,500)
Shares shall vest and become exercisable on February 2, 2009 if the Employee
continues to be employed by the Company on February 2, 2009; and

 

 

 

          (iv) three hundred thirty seven thousand five hundred (337,500) Shares
shall vest and become exercisable on February 2, 2010 if the Employee continues
to be employed by the Company on February 2, 2010.


--------------------------------------------------------------------------------



5

          (c) If the Employee’s employment with Company terminates for any
reason, this Option, to the extent not then vested, shall immediately terminate
without consideration; provided that if the Employee’s employment terminates (i)
due to death the unvested portion of this Option, to the extent not previously
canceled or forfeited, shall immediately become vested and exercisable; or (ii)
due to Disability (as defined below), without Cause (as defined in the Amended
and Restated Employment Agreement, dated as of March 11, 2005 (as amended,
supplemented or otherwise modified, the “Employment Agreement”), between the
Company and the Employee), or by the Employee for Good Reason (as defined in the
Employment Agreement), the unvested portion of this Option, to the extent not
previously canceled or forfeited, shall vest in accordance with the terms of
this Agreement, but any conditions contained in this Agreement which would
require the Employee to be an employee of the Company on a specified date shall
have no force or effect. The extension of this Option following the termination
of the Employee due to Disability, without Cause or by the Employee for Good
Reason shall be conditioned upon the Employee executing a release in accordance
with Section 6(f) of the Employment Agreement.

          2. Term. This Option shall terminate on February 2, 2016; provided
that if:

          (a) the Employee’s employment with the Company is terminated due to
the Employee’s death or Disability, terminated by the Company without Cause or
by the Employee for Good Reason, the Employee may exercise the vested portion of
this Option for one year following the later of the date of (i) such termination
and (ii) the vesting of such Option, but not later than February 2, 2016;

          (b) the Employee’s employment with the Company is terminated for
Cause, the Employee may exercise the vested portion of this Option until ninety
days following the date of such termination, but not later than February 2,
2016; and

          (c) the Employee voluntarily terminates his employment with the
Company without Good Reason, the Employee may exercise the vested portion of
this Option until ninety days following the date of such termination, but not
later than February 2, 2016.

Subject to the terms of the Plan, if the Employee’s employment is terminated by
death, this Option shall be exercisable only by the person or persons to whom
the Employee’s rights under such Option shall pass by the Employee’s will or by
the laws of descent and distribution of the state or county of the Employee’s
domicile at the time of death. “Disability” shall mean the Employee is unable to
perform the essential duties and functions of his position because of a
disability, even with a reasonable accommodation, for one hundred eighty days
within any three hundred sixty-five day period. Upon making a determination of
Disability, the Company shall determine the date of the Employee’s termination
of employment. Subject to the terms of the Plan, if the Employee’s employment is
terminated by Disability under circumstance in which it is reasonable to
conclude that the Employee does not have the ability to exercise this Option,
this Option shall be exercisable by the person or persons who have been legally
appointed to act in the name of the Employee.

--------------------------------------------------------------------------------



6

          3. Exercise. Subject to Sections 1 and 2 of this Agreement and the
terms of the Plan, this Option may be exercised, in whole or in part, by means
of a written notice of exercise signed and delivered by the Employee (or, in the
case of exercise after death of the Employee, by the executor, administrator,
heir or legatee of the Employee, as the case may be, or, in the case of exercise
after the termination of the Employee as a result of a Disability under
circumstance in which it is reasonable to conclude that the Employee does not
have the ability to exercise this Option, by the person or persons who have been
legally appointed to act in the name of the Employee) to the Company at the
address set forth herein for notices to the Company. Such notice shall (a) state
the number of Shares to be purchased and the date of exercise, and (b) be
accompanied by payment of the Exercise Price in cash or such other method of
payment as may be permitted by Section 6(d) of the Plan, subject, in the case of
a broker-assisted exercise, to applicable law.

          4. Non-transferable. This Option may not be transferred, assigned,
pledged or hypothecated in any manner (whether by operation of law or otherwise)
other than (a) by will or by the applicable laws of descent and distribution or
(b) in accordance with the provisions of Section 14(a)(iii) of the Plan, and
shall not be subject to execution, attachment or similar process. Any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of the Option or of
any right or privilege conferred hereby shall be null and void.

          5. Withholding. Prior to delivery of the Shares purchased upon
exercise of this Option, the Company shall determine the amount of any United
States federal, state and local income tax, if any, which is required to be
withheld under applicable law and shall, as a condition of exercise of this
Option and delivery of certificates representing the Shares purchased upon
exercise of this Option, collect from the Employee or, subject to such rules as
may be established by the administrator of the Plan, from a broker who has been
instructed by the Employee to sell Shares deliverable upon exercise of this
Option, the amount of any such tax to the extent not previously withheld.

          6. Rights of the Employee. Neither this Option, the execution of this
Agreement nor the exercise of any portion of this Option shall confer upon the
Employee any right to, or guarantee of, continued employment by the Company, or
in any way limit the right of the Company to terminate employment of the
Employee at any time, subject to the terms of any written employment or similar
agreement between the Company and the Employee.

          7. Professional Advice. The acceptance and exercise of this Option may
have consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Employee. Accordingly, the
Employee acknowledges that the Employee has been advised to consult his personal
legal and tax advisor in connection with this Agreement and this Option.

          8. Agreement Subject to the Plan. The Option and this Agreement are
subject to the terms and conditions set forth in the Plan, which terms and
conditions are incorporated herein by reference. A copy of the Plan previously
has been delivered to the Employee. This Agreement, the Employment Agreement and
the Plan constitute the entire understanding between the Company and the
Employee with respect to this Option.

--------------------------------------------------------------------------------



7

          9. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, and shall bind and inure
to the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto.

          10. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered personally or when
telecopied (with confirmation of transmission received by the sender), three
business days after being sent by certified mail, postage prepaid, return
receipt requested or one business day after being delivered to a nationally
recognized overnight courier with next day delivery specified to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

 

 

 

 

Company:

Sirius Satellite Radio Inc.

 

 

 

1221 Avenue of the Americas

 

 

 

36th Floor

 

 

 

New York, New York 10020

 

 

 

Attention: General Counsel

 

 

 

 

 

 

Employee:

James E. Meyer

 

 

 

Address on file at the
office of the Company

 

Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.

SIRIUS SATELLITE RADIO INC.

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

John H. Schultz

 

James E. Meyer

 

 

Senior Vice President,

 

 

 

 

Human Resources

 

 

 


--------------------------------------------------------------------------------



8

Exhibit B

THE RSUs HAVE NOT BEEN REGISTERED UNDER STATE OR FEDERAL SECURITIES
LAWS. THE RSUs MAY NOT BE TRANSFERRED EXCEPT
BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.

AMENDED AND RESTATED SIRIUS SATELLITE RADIO
2003 LONG-TERM STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

          THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of
April 16, 2006, between SIRIUS SATELLITE RADIO INC., a Delaware corporation (the
“Company”), and JAMES E. MEYER (the “Employee”).

          1. Grant of RSUs. Subject to the terms and conditions of this
Agreement, the Company hereby grants three hundred thousand (300,000) restricted
share units (“RSUs”) to the Employee. This grant is made pursuant to the terms
of the Amended and Restated Sirius Satellite Radio 2003 Long-Term Stock
Incentive Plan (as amended, the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement. Each RSU represents the unfunded,
unsecured right of the Employee to receive one share of common stock, par value
$.001 per share, of the Company (each, a “Share”) on the date or dates specified
in this Agreement. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan.

          2. Dividends. If on any date while RSUs are outstanding the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of RSUs granted to the Employee shall, as of the record date for such
dividend payment, be increased by a number of RSUs equal to: (a) the product of
(x) the number of RSUs held by the Employee as of such record date, multiplied
by (y) the per Share amount of any cash dividend (or, in the case of any
dividend payable, in whole or in part, other than in cash, the per Share value
of such dividend, as determined in good faith by the Company), divided by (b)
the average closing price of a Share on the Nasdaq National Market on the twenty
trading days preceding, but not including, such record date. In the case of any
dividend declared on Shares that is payable in the form of Shares, the number of
RSUs granted to the Employee shall be increased by a number equal to the product
of (1) the aggregate number of RSUs held by the Employee on the record date for
such dividend, multiplied by (2) the number of Shares (including any fraction
thereof) payable as a dividend on a Share. In the case of any other change in
the Shares occurring after the date hereof, the number of RSUs shall be adjusted
as set forth in Section 4(b) of the Plan.

          3. No Rights of a Stockholder. The Employee shall not have any rights
as a stockholder of the Company until the Shares have been registered in the
Company’s register of stockholders.

          4. Issuance of Shares subject to RSUs. (a) Subject to earlier issuance
pursuant to the terms of this Agreement or the Plan, on April 16, 2007, the
Company shall issue, or cause there to be transferred, to the Employee one
hundred thousand (300,000) Shares, representing an equal

--------------------------------------------------------------------------------



9

number of the RSUs granted to the Employee under this Agreement, if the Employee
continues to be employed by the Company on April 15, 2007.

          (b) If the Employee’s employment with Company terminates for any
reason, the RSUs shall immediately terminate without consideration; provided
that if the Employee’s employment terminates (i) due to death the Company shall
issue within 30 days, or cause there to be transferred within 30 days, to the
Employee or his estate Shares equal to the unvested portion of the RSUs, to the
extent not previously canceled or forfeited, or (ii) due to or Disability (as
defined below), without Cause (as defined in the Amended and Restated Employment
Agreement, dated as of March 11, 2005 (as amended, supplemented or otherwise
modified, the “Employment Agreement”), between the Company and the Employee), or
by the Employee for Good Reason (as defined in the Employment Agreement), the
unvested portion of the RSUs, to the extent not previously canceled or
forfeited, shall vest in accordance with the terms of this Agreement, but any
conditions contained in this Agreement which would require the Employee to be an
employee of the Company on a specified date shall have no force or effect.
“Disability” shall mean the Employee is unable to perform the essential duties
and functions of his position because of a disability, even with a reasonable
accommodation, for one hundred eighty days within any three hundred sixty-five
day period. Upon making a determination of Disability, the Company shall
determine the date of the Employee’s termination of employment. The waiver of
the condition that the Employee be an employee of the Company contained above in
the event of the termination of the Employee due to Disability, without Cause or
by the Employee for Good Reason shall be conditioned upon the Employee executing
a release in accordance with Section 6(f) of the Employment Agreement.

          5. Term. This Agreement shall terminate on April 17, 2007.

          6. Non-transferable. The RSUs may not be transferred, assigned,
pledged or hypothecated in any manner (whether by operation of law or otherwise)
other than by will or by the applicable laws of descent and distribution, and
shall not be subject to execution, attachment or similar process. Any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of RSUs or of any
right or privilege conferred hereby shall be null and void.

          7. Withholding. Prior to delivery of the Shares pursuant to this
Agreement, the Company shall determine the amount of any United States federal,
state and local income tax, if any, which is required to be withheld under
applicable law and shall, as a condition of delivery of certificates
representing the Shares pursuant to this Agreement, collect from the Employee
the amount of any such tax to the extent not previously withheld.

          8. Rights of the Employee. Neither this Agreement nor the RSUs shall
confer upon the Employee any right to, or guarantee of, continued employment by
the Company, or in any way limit the right of the Company to terminate the
employment of the Employee at any time, subject to the terms of any written
employment or similar agreement between the Company and the Employee.

          9. Professional Advice. The acceptance of the RSUs may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual

--------------------------------------------------------------------------------



10

circumstances of the Employee. Accordingly, the Employee acknowledges that the
Employee has been advised to consult his personal legal and tax advisor in
connection with this Agreement and the RSUs.

          10. Agreement Subject to the Plan. This Agreement and the RSUs are
subject to the terms and conditions set forth in the Plan, which terms and
conditions are incorporated herein by reference. A copy of the Plan previously
has been delivered to the Employee. This Agreement, the Employment Agreement and
the Plan constitute the entire understanding between the Company and the
Employee with respect to the RSUs.

          11. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, and shall bind and inure
to the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto.

          12. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered personally or when
telecopied (with confirmation of transmission received by the sender), three
business days after being sent by certified mail, postage prepaid, return
receipt requested or one business day after being delivered to a nationally
recognized overnight courier with next day delivery specified to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

 

 

 

 

Company:

 

Sirius Satellite Radio Inc.

 

 

 

1221 Avenue of the Americas

 

 

 

36th Floor

 

 

 

New York, New York 10020

 

 

 

Attention: General Counsel

 

 

 

 

 

Employee:

 

James E. Meyer

 

 

 

Address on file at the

 

 

 

office of the Company

Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

--------------------------------------------------------------------------------



11

          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.

SIRIUS SATELLITE RADIO INC.

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

John H. Schultz

 

James E. Meyer

 

Senior Vice President,

 

 

 

Human Resources

 

 


--------------------------------------------------------------------------------